OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 20, 1973, and formerly maintained an office in Rochester before relocating to Lithuania in November 1991. *7The Grievance Committee filed a petition alleging that respondent neglected the legal matters of several clients and seeking an order directing restitution of legal fees and other amounts. Respondent filed an answer denying the material allegations of the petition and a Referee was appointed to conduct a hearing on the issues of fact raised by the pleadings. The Grievance Committee moves to confirm the report filed by the Referee. Respondent failed to respond to the motion and did not appear on the return date.
The Referee found that respondent was retained by three clients to represent them in various legal matters but failed to perform the required services and to refund the legal fees paid to him. In one of those matters, respondent was retained by the executrix of an estate and failed to file estate tax returns, resulting in the imposition of interest and penalties of $1,760. Additionally, the executrix was compelled to retain other counsel to complete settlement of the estate. The Referee also found that respondent has failed to register as an attorney with the Office of Court Administration and to pay the required fee.
We confirm the report of the Referee and conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5]) — engaging in conduct that is prejudicial to the administration of justice;
DR 2-110 (A) (2) (22 NYCRR 1200.15 [a] [2]) — withdrawing from employment without taking steps to the extent reasonably practicable to avoid foreseeable prejudice to the rights of his clients;
DR 2-110 (A) (3) (22 NYCRR 1200.15 [a] [3]) — failing promptly to refund fees paid in advance by a client that have not been earned; and
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]) — neglecting a legal matter entrusted to him.
Additionally, respondent has violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to register as an attorney with the Office of Court Administration and to pay the required fee.
We conclude that respondent should be suspended for one year and until further order of the Court and further direct *8that respondent make restitution of the amount specified in the Referee’s report.
Denman, P. J., Green, Lawton, Fallon and Callahan, JJ., concur.
Order of suspension entered.